In this proceeding for modification of a judgment of separation of the Supreme Court, Suffolk County, entered May 8, 1974, the wife appeals from an order of the Family Court, Suffolk County, dated January 81, 1975, which reduced the obligation of the husband for payment of the carrying charges on the premises which had been the parties’ marital residence (exclusive of telephone service) and of a total of $65 weekly for alimony and child support, as set forth in the judgment, to the single amount of $314 "bimonthly beginning February 1,1975.” Order modified, on the facts, by changing the above-mentioned word "bimonthly” therein to "twice monthly—a total of $628”. As so modified, order affirmed, without costs. In our opinion, the record on appeal adequately supports the decision of the Family Court. However, it is clear that the Family Court intended the $314 to be paid twice a month, although it used the word "bimonthly”. Hopkins, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.